Case 1:21-cv-21703-FAM Document 6 Entered on FLSD Docket 08/20/2021 Page 1 of 2



                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                      Miami Division

                              Case Number: 21-21703-CIV-MORENO

   UBS FINANCIAL SERVICES INC. AND UBS
   CREDIT CORP.,

                  Petitioners,
   vs.

   ALEX GERARDO HERRERA,

                  Respondent.
  - - - - - - - - - - - - - - - - - -I
          ORDER GRANTING PETITION TO CONFIRM ARBITRATION A WARD
                      AND ENTRY OF FINAL JUDGMENT

          THIS CAUSE came before the Court upon the Petition to Confirm Arbitration Award (D.E.
  1), filed on May 4, 2021.
          On January 22, 2020, Petitioners UBS Financial Services, Inc. and UBS Credit Corp. filed
  a Statement of Claim in arbitration proceedings sty led UBS Financial Services Inc. and UBS Credit
  Corp. v. Alex Gerardo Herrera, FINRA Case No. 20-00245. In those proceedings, the Petitioners
  sought to recover the unpaid balances of loans owed by Respondent Alex Gerardo Herrera. On
  June 17, 2020, the Arbitrator issued an Arbitration Award against Mr. Herrera and in favor of the
  Petitioners. The Petitioners now move to confirm the Award. A copy of the Award is attached to
  the Petition.
          As the Eleventh Circuit has observed, "[s]ection 9 of the [Federal Arbitration Act] provides
  that, upon application of any party to the arbitration, the court must confirm the arbitrator's award
  unless it is vacated, modified or corrected in accordance with sections 10 and 11 of the statute."
  See Frazier v. CitiFinancial Corp., LLC, 604 F.3d 1313, 1321 (11th Cir. 2010) (emphasis in
  original) (citing 9 U.S.C. § 9). Under§ 12, "[n]otice of a motion to vacate, modify, or correct an
  award must be served upon the adverse party or his attorney within three months after the award
  is filed or delivered." 9 U.S.C. § 12. Here, Mr. Herrera has not moved to vacate, modify, or correct
  the Award within the requisite time period.
Case 1:21-cv-21703-FAM Document 6 Entered on FLSD Docket 08/20/2021 Page 2 of 2



         THE COURT has considered the Petition, the Respondent's Answer, and the pertinent
  portions of the record, and is otherwise fully advised in the premises. Accordingly, it is
         ADJUDGED that
             1. The Petition to Confirm Arbitration Award is GRANTED.
             2. The Award (D.E. 1-1) is CONFIRMED.
             3. Final judgment is entered in favor of the Petitioners and against the Respondent,
                 consistent with the Award. The Petitioners shall recover from Respondent the
                 Award in the principal amount of $702,165.03, $1,550.00 in FINRA fees, and the
                 costs incurred with filing this Petition. For which sum let execution issue.
                                                                                    L.
         DONE AND ORDERED in Chambers at Miami, Florida, this             _.LZ_     of August 2021.




  Copies furnished to:

  Counsel of Record




                                                    2
